DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Examiner acknowledges applicants’ amendments to claim 1.  Examiner withdraws the 35 U.S.C. 112(b) rejection. 
Examiner acknowledges applicant’s cancellation of claims 4-7.  Examiner withdraws the 35 U.S.C. 112(b) rejection on claims 6-7.

Allowable Subject Matter
Claims 1-3 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 1, Gedenk (2007/0158886, previously presented), Townsend (5,307,861, previously presented), or Vu (2005/0039976, previously presented), the closest prior arts of record, teach some of the limitations of claim 1, but alone or in combination fail to teach, suggest, or make obvious the combination of recited features of claim 1.
Gedenk, one of the closest prior art of record, discloses the limitations wherein a respective cleaning assembly includes two flexible elements formed in a solid ball shape, but alone or in combination with the additional elements of the claim does not teach, suggest or make obvious, the base of the brushing unit has two first notches, and the support plate has two second notches, wherein each of the two flexible elements is accommodated in a respective one of each of the first notches and corresponding second notches and in combination with the recited features of the claim.
Townsend, one of the closest prior art of record, discloses the limitation two flexible elements in a solid ball shape and wherein each of the two flexible elements is accommodated in a respective one of each of the first notches and corresponding second notches but it cannot be considered analogous due to not being reasonably pertinent to the problem faced by the invention and not being within the same field of endeavor.
Vu, one of the closest prior art of record, discloses the limitations of including flexible elements in a ball shape, but alone or in combination with the additional elements of the claim does not teach, suggest or make obvious, two flexible elements formed in a solid ball shape, but alone or in combination with the additional elements of the claim does not teach, suggest or make obvious, the base of the brushing unit has two first notches, and the support plate has two second notches, wherein each of the two flexible elements is accommodated in a respective one of each of the first notches and corresponding second notches and in combination with the recited features of the claim.
Claims 2 and 3 are allowable due to being dependent upon an allowable claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA L POON whose telephone number is (571)272-6164. The examiner can normally be reached on General: 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA LEE POON/Examiner, Art Unit 3723                                                                                                                                                                                                        



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723